Citation Nr: 1706462	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  14-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a residual disability of allergies, to include sulfite allergies.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1987, June 1987 to October 1988, January 1991 to April 1991, January 1993 to March 1994, December 2003 to June 2004, June 2005 to June 2008 and June 2008 to June 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.   

The Veteran testified at a Central Office Board hearing in October 2014 and the transcript of the hearing is of record.

In a December 2015 decision, the Board denied the Veteran's claims for service connection for bilateral knee disability, for a low back disability, for an allergy disability and for an asthma disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued an order which granted a joint motion of the parties for partial remand and to vacate the Board's December 2015 decision.  A copy of the motion and the Court's Order have been incorporated into the claims folder.  The Veteran did not challenge the aspect of the Board decision that denied service connection for asthma.   

The issues of entitlement to service connection for a lumbar spine disability and for an allergy disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's bilateral knee disability was aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability, to include pain and arthritis, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran maintains that her bilateral knee disabilities were aggravated by service.  In November 2011 she reported that she had problems with her knee slipping out of place while she was in Afghanistan.  At her October 2014 hearing the Veteran testified that her knee problems were exacerbated by walking on uneven terrain while wearing 60 pounds of body armor in Afghanistan.  She also described an incident where she slipped on a pallet and twisted her right knee.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303 (2016). 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the Government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).   

In general, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (a) (2016).

The record confirms that the Veteran had disabilities of the knees prior to her periods of service beginning in December 2003 and thereafter.  The medical evidence of record shows that the Veteran injured her knees in a skiing accident in January 1999.  An April 1999 MRI revealed the Veteran to have a complete tear of the posterior horn of the lateral meniscus, an anterior cruciate ligament tear, and medial collateral ligament strain or partial tear.  An April 2002 MRI revealed the Veteran to have a linear nondisplaced tear of the posterior horn of the medial meniscus.  

A May 2007 service treatment record (STR) shows that the Veteran was treated for bilateral knee pain.  The examiner put the Veteran on a P2 profile noting that further running was likely to speed progression of degenerative joint disease (DJD).  

On VA examination in October 2012 the Veteran was noted to have degenerative changes to both patellofemoral joints.  The VA examiner opined that the Veteran's preexisting knee condition was clearly and unmistakably not aggravated beyond its natural progression by service.  He stated that the Veteran had normal aging changes in the knees and that there was no injury to the knees (during service) that would have resulted in surgery.  

The Board has considered the October 2012 VA negative opinion.  However, the VA examiner did not show consideration of all of the Veteran's lay statements regarding knee problems that she experienced during service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Board finds that the STRs and an October 2016 medical opinion are more probative as to the etiology of the Veteran's current disabilities of the knees.  In an October 2016 letter a physician wrote that he had served with the Veteran from 2005 to 2007.  He stated that he had reviewed the Veteran's medical records available to him.  He noted that the Veteran had complained of right knee pain, aggravated by running, in the fall of 2005.  He recommended to the Veteran at that time that she consider a permanent profile.  She declined and stated that she would tough it out.  He reported that the Veteran's pain then progressed to the point where both knees were symptomatic.  He noted that in May 2007 he provided her with a P2 profile for no running.  He opined that the Veteran's knee disabilities were at least as likely as not aggravated by military service.   

The Board has considered the May 2007 STR stating that further running would likely speed up the progression of the Veteran's DJD.  This indicates to the Board that the running the Veteran had already performed, and that had caused her enough pain that she sought treatment for her knees, could have already aggravated the Veteran's bilateral knee disabilities.  This, along with the October 2016 medical statement opining that the Veteran's knee disabilities were aggravated by service, represent the most probative medical evidence of record.  Consequently the Board finds that the Veteran's bilateral knee disabilities, to include DJD and pain, were aggravated by service.  Accordingly, service connection for Veteran's bilateral knee disability, to include DJD and pain, is warranted. 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for Veteran's bilateral knee disability, to include degenerative joint disease and pain, is granted.



REMAND

The July 2016 joint motion points out that the October 2012 VA negative medical opinion regarding the Veteran's low back disability did not take into consideration the Veteran's reports that her back pain first began during service and that she has had continued back pain ever since then.  Consequently the Board finds that the October 2012 VA medical opinion regarding the Veteran's low back is insufficient.  The October 2016 private opinion regarding the back condition is not adequate because the opinion was speculative as the examiner indicated that low back pain can be a sequela of lower extremity pain due to gait abnormality.  The Board finds that a new VA examination and opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The July 2016 joint motion states that the Board erred by having too narrow a consideration of the Veteran's allergies as seasonal, or acute, and not making a determination as to whether the Veteran has any residual disability resulting from sulfite allergies or other allergies.  The Board notes that the October 2012 VA rhinitis examination does not provide any opinions and there is currently not sufficient information to decide the Veteran's claim.  The October 2016 private opinion is not sufficient as it notes that the Veteran was not seen prior to the being diagnosed with sulfite allergy and no rational was provided for the conclusion that respiratory problems or allergies were caused by a sulfite allergy.  Accordingly, a new VA examination is necessary.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated TRICARE treatment records and associate them with her claims file. 

2.  When the above action has been accomplished, afford the Veteran a VA examination to determine the nature and etiology of all current low back disorders.  The claims folder must be made available to the examiner, and the examiner must review the claims file and note such review.  

The examiner must offer an opinion as to whether it is at least as likely as not (e.g. a 50 percent or greater probability) that any currently diagnosed low back disorders had their onset in service or are otherwise etiologically related to the Veteran's periods of active service.  In providing the opinion, the examiner must discuss the Veteran's report that she first developed back pain during service and that it has continued ever since, must discuss the February 2004 STR showing treatment for back pain, and should address the October 2016 medical opinion of R. K., MD. 

The examiner should provide detailed reasons and bases for all opinions provided.

3.  Afford the Veteran a VA examination to determine the nature and etiology of all allergies present.  The claims folder must be made available to the examiner, and the examiner must review the claims file and note such review.  

The examiner must offer an opinion as to whether it is at least as likely as not (e.g. a 50 percent or greater probability) that the Veteran has any current residual disability stemming from any of the allergies she experienced during service.  The record indicates possible allergies to apple juice, carrots, peanut oil, pollen, Novocain and sulfites. 

The examiner should provide detailed reasons and bases for all opinions provided.

4.  After completing the above, readjudicate the Veteran's claims.  If any benefit sought remains on appeal, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


